UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-7213


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HECTOR EDGARDO RUIZ-ZUNIGO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00039-F-1; 7:16-cv-00037-F)


Submitted:   January 5, 2017                 Decided:   January 12, 2017


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hector Edgardo Ruiz-Zunigo, Appellant Pro Se. Ethan A. Ontjes,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hector    Edgardo        Ruiz-Zunigo      seeks    to       appeal    the    district

court’s    order     denying      relief    on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial       showing         of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Ruiz-Zunigo has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral    argument     because         the     facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3